0503-09-EPIEXX-00026605-58751

                                 UNITED STATES BANKRUPTCY COURT
                                                        NORTHERN DISTRICT OF OHIO
                                                            EASTERN DIVISION

In re: JUDY MARIE SCOTT                                                                                 Case No.: 13-62558

                 Debtor(s)

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
Dynele L. Schinker-Kuharich, chapter 13 trustee, submits the following Final Report and Account of the administration of the estate
pursuant to 11 U.S.C. Section 1302(b)(1). The trustee declares as follows:

1) The case was filed on 10/17/2013.
2) The plan was confirmed on 01/30/2014.
3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on NA.
4) The trustee filed action to remedy default by the debtor in performance under the plan on 03/04/2016, 05/10/2016, 02/03/2017,
    08/09/2017, 02/07/2018, 09/11/2018.
5) The case was completed on 12/10/2018.
6) Number of months from filing or conversion to last payment: 62.
7) Number of months case was pending: 66.
8) Total value of assets abandoned by court order: NA.
9) Total value of assets exempted: 143,655.00.
10) Amount of unsecured claims discharged without full payment: 30,873.31.
11) All checks distributed by the trustee relating to this case have cleared the bank.

 Receipts:
        Total paid by or on behalf of the debtor:            $19,739.00
        Less amount refunded to debtor:                           $9.97
 NET RECEIPTS:                                                                  $19,729.03

 Expenses of Administration:
        Attorney's Fees Paid Through The Plan:                                      $.00
        Court Costs:                                                                $.00
        Trustee Expenses and Compensation:                                     $1,237.38
        Other:                                                                      $.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $1,237.38

 Attorney fees paid and disclosed by debtor:                     $.00




 Scheduled Creditors:
Creditor                                                       Claim            Claim            Claim          Principal           Interest
Name                                         Class             Scheduled        Asserted         Allowed        Paid                Paid
AMERICAN INFOSOURCE                          Unsecured             306.64          601.57          601.57              .00                 .00
Attorney General State of Ohio               Priority             1,073.45       2,436.77        2,436.77        2,436.77                  .00
Attorney General State of Ohio               Unsecured                    NA       168.00          168.00              .00                 .00
BANK OF AMERICA                              Unsecured                  1.00           NA              NA              .00                 .00
BUCKEYE LENDING SOLUTIONS                    Unsecured             388.32              NA              NA              .00                 .00
CAPITAL ACCOUNTS                             Unsecured             667.31              NA              NA              .00                 .00
CASHLAND FINANCIAL                           Unsecured             578.12              NA              NA              .00                 .00
CASHNET USA                                  Unsecured            1,142.36             NA              NA              .00                 .00
CBCS                                         Unsecured             100.00              NA              NA              .00                 .00
CHECK INTO CASH INC                          Unsecured             127.39              NA              NA              .00                 .00
CHECKSMART                                   Unsecured             341.00              NA              NA              .00                 .00
CITY OF MANSFIELD                            Unsecured            2,001.97             NA              NA              .00                 .00


Page 1 of 3                                                                                                     UST Form 101-13-FR-S (9/1/2009)

              13-62558-rk         Doc 124           FILED 04/01/19        ENTERED 04/01/19 13:25:32               Page 1 of 3
0503-09-EPIEXX-00026605-58751

                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF OHIO
                                                     EASTERN DIVISION

In re: JUDY MARIE SCOTT                                                               Case No.: 13-62558

                 Debtor(s)

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                Claim        Claim      Claim        Principal           Interest
Name                                  Class             Scheduled    Asserted   Allowed      Paid                Paid
CREDIT COLLECTION SERVICE             Unsecured             271.00        NA         NA             .00                 .00
EOS CCA                               Unsecured             372.82        NA         NA             .00                 .00
FIRST PONT COLLECTION RESOURCES Unsecured                   132.32        NA         NA             .00                 .00
INTEGRITY                             Unsecured           1,115.08        NA         NA             .00                 .00
Internal Revenue Service              Priority            8,373.00   5,349.95   5,349.95      5,349.95                  .00
Internal Revenue Service              Unsecured                NA    4,228.44   4,228.44            .00                 .00
JC CHRISTENSEN & ASSOC                Unsecured           1,471.16        NA         NA             .00                 .00
KEY BANK                              Unsecured             630.00     229.80    229.80             .00                 .00
KEY BANK                              Unsecured                NA      200.10    200.10             .00                 .00
LABCORP                               Unsecured              51.52        NA         NA             .00                 .00
MASSEY'S                              Unsecured             233.65     241.49    241.49             .00                 .00
MED CENTRAL HEALTH SYSTEM             Unsecured             278.77        NA         NA             .00                 .00
MOBILE LOANS                          Unsecured           1,613.75        NA         NA             .00                 .00
NATIONSTAR MORTGAGE LLC               Secured             5,212.51   5,212.51   4,967.13      4,967.13                  .00
OHIO NEIGBORHOOD FINANCE              Unsecured             554.79        NA         NA             .00                 .00
PERITUS PORTFOLIO SERVICES            Secured             5,377.00   5,377.00   5,377.00      5,377.00             360.80
PERITUS PORTFOLIO SERVICES            Unsecured                NA    5,397.68   5,397.68            .00                 .00
PINNACLE CREDIT SERVICES              Unsecured           1,159.26   1,423.58   1,423.58            .00                 .00
Portfolio Recovery Associates, LLC    Unsecured           2,213.00        NA         NA             .00                 .00
Portfolio Recovery Associates, LLC    Unsecured           1,431.00        NA         NA             .00                 .00
PREMIER BANKCARD/CHARTER              Unsecured             955.46     998.62    998.62             .00                 .00
Quantum3 Group, LLC as agent          Unsecured             116.66     116.31    116.31             .00                 .00
Quantum3 Group, LLC as agent          Unsecured                NA      168.83    168.83             .00                 .00
Quantum3 Group, LLC as agent          Unsecured                NA      103.93    103.93             .00                 .00
Quantum3 Group, LLC as agent          Unsecured                NA      191.32    191.32             .00                 .00
Quantum3 Group, LLC as agent          Unsecured                NA      151.35    151.35             .00                 .00
Quantum3 Group, LLC as agent          Unsecured                NA       55.05        .00            .00                 .00
Quantum3 Group, LLC as agent          Unsecured                NA      117.93    117.93             .00                 .00
Quantum3 Group, LLC as agent          Unsecured                NA       48.35        .00            .00                 .00
Quantum3 Group, LLC as agent          Unsecured                NA      143.55    143.55             .00                 .00
Quantum3 Group, LLC as agent          Unsecured                NA       75.05        .00            .00                 .00
REVENUE GRP                           Unsecured             633.07        NA         NA             .00                 .00
RICHLAND COUNTY TREASURER             Secured             4,617.47        NA         NA             .00                 .00
STONEBERRY                            Unsecured             284.44     284.44    284.44             .00                 .00




Page 2 of 3                                                                                  UST Form 101-13-FR-S (9/1/2009)

              13-62558-rk       Doc 124   FILED 04/01/19       ENTERED 04/01/19 13:25:32      Page 2 of 3
0503-09-EPIEXX-00026605-58751

                                  UNITED STATES BANKRUPTCY COURT
                                                   NORTHERN DISTRICT OF OHIO
                                                       EASTERN DIVISION

In re: JUDY MARIE SCOTT                                                                                 Case No.: 13-62558

                 Debtor(s)

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                      Claim               Claim          Claim             Principal           Interest
Name                                       Class              Scheduled           Asserted       Allowed           Paid                Paid
TD Bank USA, N.A.                          Unsecured               489.28           620.62         620.62                 .00                 .00

 Summary of Disbursements to Creditors:                                                          Claim             Principal           Interest
                                                                                                 Allowed           Paid                Paid
 Secured Payments:
     Mortgage Ongoing:                                                                           4,967.13           4,967.13                .00
     Mortgage Arrearage:                                                                              .00                .00                .00
     Debt Secured by Vehicle:                                                                    5,377.00           5,377.00             360.80
     All Other Secured:                                                                               .00                .00                .00
 TOTAL SECURED:                                                                                 10,344.13          10,344.13             360.80

 Priority Unsecured Payments:
     Domestic Support Arrearage:                                                                      .00                .00                  .00
     Domestic Support Ongoing:                                                                        .00                .00                  .00
     All Other Priority:                                                                         7,786.72           7,786.72                  .00
 TOTAL PRIORITY:                                                                                 7,786.72           7,786.72                  .00

 GENERAL UNSECURED PAYMENTS:                                                                    15,387.56                 .00                 .00

 Disbursements:
        Expenses of Administration:                                                             $1,237.38
        Disbursements to Creditors:                                                            $18,491.65
 TOTAL DISBURSEMENTS:                                                                                                               $19,729.03

    12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate has been fully administered, the
    foregoing summary is true and complete, and all administrative matters for which the trustee is responsible have been completed.
    The trustee requests a final decree be entered that discharges the trustee and grants such other relief as may be just and proper.


                   Date:     04/01/2019                                     By:   /s/Dynele L. Schinker-Kuharich
                                                                                  Trustee
           STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
           exemption 5 C.F.R. Section 1320.4(a)(2) applies.




Page 3 of 3                                                                                                        UST Form 101-13-FR-S (9/1/2009)

              13-62558-rk          Doc 124     FILED 04/01/19          ENTERED 04/01/19 13:25:32                    Page 3 of 3
